 BERNSWHOLESALE SPORTING GOODS CO.Berns Wholesale Sporting Goods Co.and InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Local UnionNo. 452.Case 27-CA-2848February 4, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDBROWNOn August 5, 1970, TrialExaminerFannieM.Boyls issued her Decision in the above-entitled pro-ceeding, finding that the Respondent had not engagedin any of theunfairlabor practices alleged in thecomplaint and recommending that the complaint bedismissedin its entirety, as set forth in the attachedTrial Examiner'sDecision.Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner's Deci-sion and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard has delegated its powersin connectionwith this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer'sDecision,the exceptions and brief, andthe entirerecord in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the following addition.The Trial Examiner found, and we agree, that theRespondent discharged Gary Cox not because of hisunion activities, but because of Cox's threat to breakthe nose of the Respondent's president, which wasmisconduct of such anegregiousnature as to warranthis discharge.We are unpersuaded by our dissenting colleague'slengthy discourse in defense of the proposition that anemployer may not discharge an employee who threat-ens to break his employer's nose,and who concedesthat when he made the threat he meant it. We thinkan employer may effect such a discharge even thoughhe knows the employee is a union advocate and eventhough the threat occurs in the course of a grievancediscussion. It is our further view that he may takesufficient time to consult counsel before advising theemployee of his discharge, without being found sus-pect by this Board for having done so. We thereforeadopt the Trial Examiner's recommendation that thecomplaint be dismissed.VicePresident Jack Bernstone had referredto Cox,who was employedon July 14,1969, in his October 10 preelection antiumon speech as one ofORDER373Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adoptsas itsOrder the RecommendedOrder of the Trial Examiner and hereby orders thatthe complaint herein be, and it herebyis, dismissed inits entirety.MEMBER BROWN,dissentingin part:My colleagues adopt the Trial Examiner's findingthat the Respondent did not discharge Gary Cox be-cause he engaged in union or concerted activities, butbecause of his assertedlyegregiousmisconduct, I can-not agree.Gary Cox was the recognized employee leader inthe unionorganizingdrive and served as the Union'sobserver at the Board conductedelection onOctober17, 1969. The Respondentadmits itsknowledge ofCox's union activity and, as the Trial Examinerfound, the Respondent had expressed its oppositionto his effortsto organizethe plant.' On December 3,1969, the employees, upset oversome recent dis-charges, decided torequest ameeting withmanage-ment to discuss the firing of two fellow workers. Astheir spokesman, Cox first went to theimmediate su-pervisor of warehouse employees, MikeBernstone,who was President NateBernstone's son.Mike toldCox that the two men had been fired for just cause,and that in any event it was none of the employees'business. Cox then went to the office shared by thepresident and Vice President JackBernstone andasked them to meet with the employees to discuss thedischarges. JackBernstonestated that Cox wouldhave to discuss the matter with Respondent's comp-troller who was absent because ofillness.Cox under-stood Jack Bernstone to be suggesting a meeting onlywith the one company official who would be unableto explain the reasons for the discharges, and believ-ing that theBernstoneswere attempting to avoid ameeting with the employees, Cox said it was clear tohim that "you are giving us the run-around." NateBernstone thereupon took off hisglasses, shook a fin-ger at Cox, and in an angry tone of voice said, "Cox,you are a troublemaker. You have beenone ever sinceyou came here. You get back to your desk and go towork."Cox left the office and started toward his workstation stopping momentarily at the drinking foun-tain. Simultaneously Nate Bernstone came out of histhe newemployees and "paidorganizers"who would leave afterthey had"saddled" employeeswith theUnion Afterthe election,President NateBernstonetold Cox, "The electionis overwith. Now let's do our jobs andget back to thenormal procedure of business"Bernstone testified that hesingledout Coxbecause, "to myknowledgeGary Coxwas the leader of theunion organization there "188 NLRB No. 47 374DECISIONSOF NATIONALLABOR RELATIONS BOARDdoor to the office and accosted Cox telling him againto get back to work, adding "and I don't want anykibitzing today."When Cox asked the meaning of"kibitzing,"Bernstonecalled Cox a "Schmo" and an"Ignoramus." In response Cox said, "How would youlike your nose broken?" Bernstone threw down thepapers he was carrying, doubled hisfists,and said"Okay, try and break it. I am an old man, but I amnot afraid of you." Cox immediately retracted hisstatementwith these words, "Nate, I wouldn't hit you,Ihad no intention of hitting you. I have nothingagainst you as a human being." Cox thereupon re-turned to his work. The only employee within hearingdistance testified that Cox did not talk in a loud toneof voice, even though, as found by the Trial Examiner,Bernstoneprobably repeated his name calling as heinvited Cox to try punching him in the nose. The nextday Respondent discharged Cox, telling him that Res-pondent could not have in its employ anyone who hadthreatened to punch one of the owners in the nose andthat Cox had made his threat in front of the employ-ees and had embarrassed Bernstone.The evidence presented in this case, including thecredited testimony, graphically establishes to my sat-isfaction that the real reason for the discharge of Coxwas his union leadership and activity. During the un-ion campaign President Nate Bernstone, in conversa-tion with employee Nash when the latter was leavingRespondent's employ, said that he thought Gary Coxwas a "troublemaker," and that Respondent was hav-ing "trouble with the Union" because of Cox. Laterin JackBernstone's speech to employees, in whichRespondent's antiunion animus was clearly revealed,Cox was singled out as a union leader and a "paidorganizer," with comments disparaging his motiveand intent in playing that role. Finally, as heretoforeindicated, when Cox attempted to arrange a meetingbetween employees and management, President NateBernstone called Cox "a troublemaker ever since youcame here," and ordered him to return to his workstation. It was the manner in which President Bern-stone followed Cox when he was complying with thisorder and reiterated this command accompanied byBernstone'sderogatory remarks and name callingthat evoked the response from Cox for which my col-leagues would deny him the protection of the Act. Thecontinuity of Respondent's condemnation of Cox'sunion activity clearly reveals Respondent's real mo-tive for the discharge to be an unlawful one and theso-called misconduct, into which Cox was goaded, asa pretextual reason. This conclusion is further under-scored by the fact that Respondent delayed its pun-ishment until the next day. Respondent claims thatthe purpose of the delay in the discharge of Cox wasto allow consultation with Respondent's "manage-ment and labor relations" counsel. In my view, thevery fact of such a delay by Nate Bernstone who, asevents discussed herein demonstrate, has a proclivitytoward immediate emotional response, is proof thatRespondent did not consider Cox's comment a sourceof serious embarrassment or a challenge to order.Rather, it suggests that Respondent wished to de-termine whether it now had provoked an incidentwhich could serve as a pretext to cover the real unlaw-ful reason for his discharge.Iagree with my colleagues that Cox's encounterwith Nate Bernstone, immediately following the pro-tected activity in which Cox engaged both Nate andJack Bernstone, must be considered as an integralpart of theresgestaeactivity.Here again theRespondent's antiunion motive is revealed by NateBernstone's referenceto Cox's"troublemaker" roleand the period to time that role had persisted, thusdisclosing that he had in mind Cox's union activity.By vocally associating Cox's "troublemaking" withboth his union activity and his concerted activity andcontinuing this frame of reference into the incidentrelied upon as a basis for discharge, Respondent un-derscored the presence of its antiunion motive.Finally, I cannot agree with my colleagues that inthe circumstances in which Cox's "offensive" state-ment was made, his conduct was so egregious as todeprive him of the protection of the Act or to renderhim unfit for further employment.' In so holding, theyimpose upon an employee, under the pressure of aheated exchange uttered in anger arising within thecontext of protected concerted activity and in re-sponse to comments of a provocative nature, a higherstandard than they require of the corporation presi-dent who precipitated the exchange, and then justifythe discharge on the ground that the official was em-barrassed because of an imagined loss of "order andrespect."My colleagues apparently agree that Cox'sresponse was provoked by Nate Bernstone's insultingname calling and that it was immediately retracted byCox both in word and conduct.However, they conclude that Cox conceded that hemeant what he said. This finding is based on the fol-lowing testimony of Cox: "In all honesty at the verymoment I said it, I did mean it.Just a flash of thesecond when he came around the end of the table, Irealized how ridiculous itwas. " (Emphasis supplied.) Icannot understand how my colleagues can attach anylegal significance to Cox's momentary impulse whichquickly spent itself when he recognized "how ridic-ulous it was." I would further observe that at no time,despite the taunting and gesticulations of President2 In CrownCentral Petroleum Corporation v N L R B,430 F 2d 724, enfg177 NLRB No 29, the Fifth Circuit observed, "the disciplining of employeesfor insubordination,while certainly the right of management is not such aninherentmanagement prerogative as to be immune from challenge as aprimary violation of Section8(a)(1) " BERNSWHOLESALE SPORTING GOODS CO.375Bernstone, did Cox even feign any overt act or raisehis voice, thus negating any threat implied by thespecific question directed to the official.Moreover,only one employee overheard the exchange and onthe basis of his testimony the Trial Examiner conclud-ed that "Bernstone probably repeated his name call-ing as he invited Cox to try punching him in the nose."Another employee only saw the two men talking, thegestures of Bernstone, and saw Cox walk away. Inthese circumstances, it is difficult to conceive howCox'sconduct in any way controverted theEmployer's "right" to maintain "order and respect"among its employees.'If on the basis of the facts in this case, Cox's dis-charge is for good cause, then the standard beingapplied herein constitutes an open invitation to anemployer, desiring to rid himself of a prounion em-ployee, to belittle, berate, antagonize, and goad theemployee into an emotional response which can beconstrued as a threat and the employer may rest as-sured that no consideration will be given to the degreeof provocation. In my opinion, this makes neithergood law nor good sense.In view of the foregoing, I would find that Respon-dent violated Section 8(a)(3) and (1) of the Act in thedischarge of Gary Cox and require it to offer him fullreinstatement to his former position and make himwhole for all losses suffered by him by reason of itsunlawful conduct.3Red Top, Inc.,185 NLRB No. 138TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BoyLs, Trial Examiner: This case, initiated bya charge filed on December 5, 1969, amended charges filedon December 11, 1969, and January 6 and February 12,1970, and a complaint issued on February 25, 1970, wastried beforeme inDenver, Colorado, on April 14, 15, and17, 1970. The complaint alleges that Respondent violatedSection 8(a)(1) and (3) of the National Labor Relations Act.Respondent's answer denies that it engaged in any of theunfair labor practices alleged. Subsequent to the hearing theGeneral Counsel and Respondent filed helpful briefs.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs, I make the following:FINDINGS OF FACTRespondent is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act and that it,will effectuate the policies of the Act to assert jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local Union No.452, herein called the Union, is a labor organization withinthe meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICES ALLEGEDA.IssuesEmployee Ronald Smith was suspended on December 3,1969, and never thereafter reinstated. Just prior to his sus-pension another employee, Wendell Givens, had been dis-charged. On or about December 4, 1969, Respondent alsodischarged employee Gary Cox after the latter had soughtto arrange a meeting between management representativesand Respondent's employees to discuss the discharges ofSmith and Givens.Cox had been a recognized employee leader in the unionmovement since prior to a representation election on Octo-ber 17, 1969.1 Smith had also been active in the union cam-paign. The General Counsel contends that both Smith andCox were discharged because of their union activities andthat Cox was, in addition, discharged because he engagedin the protected concerted activity of attempting to arrangea meeting between Respondent and its employees to discussthe terminations of Smith and Givens.Respondent contends that Smith was suspended and nev-er reinstated because of excessive absenteeism and his fail-ure to present documentary evidence in support of thealleged reason for his last absence. Respondent asserts thatitdid not even know that Smith was a union supporter. Itcontends that Cox was discharged because he threatened topunch Respondent's president in the nose and not becausehe was a union leader or because he sought to arrange themeeting.No independent 8(a)(1) violations are alleged? Credibili-ty issues are presented in deciding Respondent's motivationin terminating Smith and Cox. Also presented in the ques-tion whether a statement of a threatening nature made byCox to Respondent's president in connection with his at-tempt to arrange a meeting between Respondent and theemployees was, under the circumstances showninfra,ofsuch a serious nature as to remove his action from theprotective cloak of the Act.B.Background:Union Activities andRespondent's Reaction TheretoGary Cox was employed byRespondent as a receivingclerk in the warehouseon July,14,1969. About a monthlater he and some of the other warehouse employees withwhom he talked decided that a union was needed in theITHE BUSINESS OF RESPONDENTRespondent is a Colorado corporation,engaged at Den-ver,Colorado,in the business of wholesaling sportinggoods. In the course and conduct of its business,Respon-dent annually purchases and receives goods valued in excessof $50,000 directly from sources located outside the State ofColorado.On the basis of these undisputed facts,I find that1Because of challenged ballots sufficient in number to affect the resultsof the electionand objectionsto the electionfiled by the Union, the resultsof theelection had not been determined at the time of the unfair laborpracticesalleged in this case2The complaint originally alleged thatRespondent had violated Section8(a)(1) by threateningto sell its business if theUnion wonthe election, butthe General Counsel acknowledgedat the commencement of the hearing thathe had noevidenceto supportthis allegation and his motion to dismiss thatallegationof thecomplaintwas granted. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDplant.Cox, after making inquiry of several unions as to theirwillingness to represent a small unit of Respondent's pro-duction and maintenance employees,found that TeamstersLocal No.452 was willing to undertake the job.With someassistance from another new employee,Ronald Smith (whohad been hired on July 28,1969), and several other employ-ees, he commenced signing up employees in the Union. Arepresentation petition was filed on September 3 and anelection was conducted on October 17. Cox served as theUnion's observer at the election.During the preelection period,Respondent's officials hadthree meetings with its approximately 12 employees in thebargaining unit at which it discussed the election issues andsought to persuade the employees that they did not need theUnion to represent them.It is not alleged that thesespeeches were unlawfully coercive or went beyond the pro-tective shield of Section 8(c) of the Act. Certain statementsmade by Respondent's vice president,Jack Bernstone, how-ever,in the October 10, 1969,speech which he read toemployees are pointed to by the General Counsel as show-ing union animus and a belief by Respondent that certainnew employees(namely,Cox and Smith)were paid unionorganizers who obtained their employment for the purposeof organizing theplant and that they intended to leave-Respondent's employment as soon as Respondent's em-loyees were saddled with a union.Thus, Vice Presidenternstone,early in his speech,stated:.Let's take a closer look at what Berns WholesaleSporting Goods sees;the attempt by what appears tobe paid organizers,to sway our employees and get themto let the Teamsters Union handle every personal mat-ter which an employer might want to take up with us.Later in his speech,he stated:New help has come into this firm,a few of whomhave been trying to sell you a "bill of goods,"which isthat you no longer have to deal with Nate and Jack,who gave you your jobs to begin with.... Job security ... is teamwork, which comes fromgood relations between a business firm's leadership andits help. It isworking together.But the Union apparently has some men in here whoare agitating to break this situation up. Have youthought anything about what the real motives of thesemen are who are trying to get you to loin up? Are theyreally interested in each of you and your progress? Oris it reasonable to suppose they want to separate youfrom good-faith relations and access to Nate and Jack,to whom to present and with whom to work out yourproblems, by pulling money out of your pay-checksand having the Union talk for you, and let them "crackthe whip.' Berns is then bound to "knuckle-under."Apparently, this is what they are tynng to put acrossto you.It has been mentioned on our premises that there areemployees who will promptly leave our employment assoon as they vote for the Union. Why? Apparentlysome are trying to saddle our employees with a Unionorganization and then move on somewhere else.Cox and Smith testified that at that point in his speechwhen Bernstone mentioned "paid organizers," he lookeddirectly at Cox first, then shifted his eyes to Smith and otheremployees. Marvin Kramer, the only other employee hiredas late as July 1969, thought Bernstone might have beenlooking at him. Bernstone, on the other hand, testified thathe did not look at any particular employee when he men-tioned paid organizers and did not have in mind any partic-ular person or persons when he referred to "new help" and"paid organizers."I am satisfied,however,that whether ornot Bernstone looked at any of the three new employeeswhen he made these statements he did have Cox, the unionleader,and perhaps also his other two new employees, inmind when he referred to paid organizers and that he wasexpressing disapproval of their attempts to organize theplant.Respondent admits that it knew that Cox was a leader inthe union movement but denies that it knew of Smith'sunion activities.It is a fair inference,however,from VicePresident Bernstone's reference in his October 10 speech tonew employees being paid organizers that Respondent be-lieved he was likewise involved with the Union.It is noted,moreover,that Smith was sitting beside Cox at one or moreof the three preelection meetings addressed by Jack or NateBernstone and that he, like Cox,refused to acceptRespondent's literature which was beingpassed out afterone of the meetings by a representative of Respondent.C.The Suspension of Ronald SmithAt the time Smith applied for a job with Respondent, VicePresident Jack Bernstone checked with Smith s former em-ployer and was told that Smith was a good worker but thathis absenteeism record was not good.Bernstone then in-formed Smith that Respondent could not permit excessiveabsenteeism and Smith assured Bernstone that he wouldturn over a new leaf and not be absent .3After the first month of his employment with Respon-dent, however, Smith'sattendance record again becamebad. Respondent's records show that between August 23and December 3, 1969,when he was suspended, he wasabsent on 11 days. This was more than twice as many ab-sences as any other employee had during the period ofSmith's employment,the runnersup being Cox with 5 daysof absences and Gallegos and Warren with 3 days of ab-sences each.In early October Respondent'scomptroller,HowardEdelman,on the occasion of handing out paychecks, orallywarned Smith that he had a record of absenteeism andlatenesses which Respondent could not continue to put upwith.Smith had been absent on a Friday and Saturday twicein September.Edelman called Smith into his office in lateOctober and warned him again about his absences afterSmith'had been absent on Monday,October 20, and onSaturday,October 25.He told Smith that Respondent couldnot continue to put up with his absenteeism record and thatin the future if he was out because of illness,he would haveto bung in a doctor's certificate.Smith was again absent on Saturday,November 22, andon Friday, November 28 (the day after Thanksgiving) andon December 1 and 2(Monday and Tuesday of the follow-ing week).'On Friday morning,November 28, a womanidentifying herself as Smith's sister telephoned PresidentNate Bernstone that Smith would not be in that day. Shereported that their father,apparentlyinMichigan,was illand that it had been decided that Smith should go to seehim. Before Smith returned to the plant on the following3The above findings are based upon the credited testimony of Jack Bern-stone, reinforced by notations made by him on Smith's application for em-ployment° From mid-March to mid-October, Respondent's busiestseason,all ware-house employees are required to work a half-day every Satruday Frommid-October until mid-March, they are required to work a half-day only onalternate Saturdays. Smith was scheduled to work a half-day on November22 but not on November 29 BERNS WHOLESALE SPORTING GOODS CO.Wednesday, Nate and Jack Bemstone and Edelman had aconference regardingSmith's absences.Since almost all ofhis absenceshad occurred around weekends, they doubtedthat he had in fact been absent because of his father's illnessafter Thanksgiving and decided to suspend him until hefurnished proof that his absenceswerefor that reason andto dischargehim if it were discovered that his absences werenot for thereason givenby his sister.Accordingly, when Smith returned on Wednesday, hewas summonedto the office. JackBernstonetold him thatalthough he had been warned about his absenteeism, Res-pondent could not depend on him to be at the plant and dohis work. When Smith explained that he had been absentbecause ofhis father's illness,Bemstone askedif he had anyproof that his fatherwas ill. Smith replied that he could getproof.Bemstone thentold Smith that he was being suspend-ed untilhe furnished such proof. As he left the office, Smithrepeatedthat he could get the proof and Bernstone told himhe could return to work if he did.5Smith never furnished the proof requested of him andnever returned to the plant or communicated with Respon-dent. A letter from his father's doctor, dated January 14,1970, which was produced at the hearing, throws no light onthe condition of his father's health around Thanksgivingwhen Smithwas absentfrom work without permission.Smith testified that at the time of his suspension he was toldthathe was given a weekin which to furnish proof as to thereason for his absence, that he was unable to obtain anydoctor's report within that time and that he therefore didnot bother to report to the plant. Smith's testimony aboutbeing givenonly a week to obtain the proof is in conflictwith JackBernstone's testimony that no time limit was men-tioned, but even if Smith's version in this respect be cred-ited,my conclusion regarding Respondent's motivation insuspending Smith would be unaffected.ram satisfiedfrom all the evidence that Respondent wasnot discriminatorily motivated in suspending him and thatit in fact suspended and failed to reinstate him because ofhis excessive absenteeismand his failure to furnish the re-questedproof as to the reason for his latest absences. Al-though Respondent had no hard and fast rule regarding thediscipline of employees for excessive absenteeism and gavesome considerationto the reasons for the absences andwhether or not they were with the permission of manage-ment in assessing the seriousnessof the offenses, it had fromtime to timereprimanded other employees for absenteeismrecords farless seriousthan that of Smith and had dis-charged or accepted the resignation of at least two otherwarehouse employees because of excessive absenteeism.D.The Discharge of Gary CoxAfter being suspended, Smith waited outside the plant inhis car until Cox arrived at the plant. He told Cox that hehad been discharged and had been given a week in whichto prove that he had been out of the State because of hisfather's illness.He asked that Cox see him later to talkfurther about Respondent's treatment of him. Nate Bern-stone looked at them while Smith was talking to Cox.Another employee, Wendell Givens, had been discharged5The above account is based upon the credited testimony of Vice Presi-dent Jack Bernstone and Respondent's bookkeeper,Judith Holden,as wellas that part of Smith's testimony which is consistent with this account I donot credit Smith's testimony,denied by Bernstone,that during the interviewBernstone said that he and Cox were troublemakers and that Bernstone couldnot tolerate that.There would appear to have been no occasion for Bernstoneto make such a remark at that time and Smith's testimony in this respect didnot have a ring of truth.377on the preceding day for smashing up a truck.The dismissalof the two employees in the small unit of only about 12employees within a period of 2 days was a subject of discus-sion among the other warehouse employees.Two of theemployees came to Cox'swork station to express concernabout the action which Respondent had taken.Cox soughtout other employees and talked to them about the matter.It appeared to be the consensus of the employees that theyshould have a meetingwith Respondents officials to .ptmanagement's side of the disciplinary action taken. Coxaccordingly first went to Mike Bemstone,who was Presi-dent Bernstone's son and was considered by the warehouseemployees as one of their immediate supervisors,to requestthat such a meeting be arranged.Mike Bemstone told Coxthat the two men had been fired for just cause and that itwas none of the employees' business.He added,however,that he was not the ultimate authority and that Cox shouldtalk to Vice President Jack Bernstone.Cox then,about 9 or 9:30 a.m., went to the office sharedby Nate andJack Bernstone.The accounts of Cox and theBemstones as to what took place there are not entirelyconsistent.Cox gave the following account.He asked themif they would be willing to meet with the employees. JackBemstone asked,"What about?"and Cox replied that theemployees would like to discuss the discharges of Givensand Smith.Jack Bemstone stated that Cox would have totake the matter up with Howard Edelman,Respondent'scomptroller,who was then absent because of illness. Coxasked when Edelman would be back and Bernstone repliedthat he did not know,explaining that Edelman had the flu.Cox stated, "We don'twant to talk to Howie about this. Wewant to talk to you and Nate. You are the bosses. You arethe ones that made the decision. If Howie has anythingtosay, it will be what you tell him to say.We would rathermeet with you and Nate." He added that he thought theemployees were being given "a run-around. "At about thispoint Nate Bernstone took off his glasses,shook a finger atCox, and in an angry tone said, "Cox, you are a troublemak-er.You have been the one ever since 'ou came here. Youget back to your desk and go to work.'Cox, ignoring NateBernstone,again asked Jack Bemstone if he would be will-ing to meet with the employees and Jack Bernstone replied,"I have told you, you have to meet with Howie.Is thatclear?"Cox retorted, "It is clear.The only thinthat is clearto me is that you are giving us a run-around.'As Cox leftthe office, he reminded Jack Bernstone of assurances madeto the employees in one of his preelection speeches that theycould meet with him at any time on any subject .6Nate Bernstone's version is that Cox came into the officeand told Jack Bernstone, "Iwant to have a meeting"; thatJackBernstone replied that Howard Edelman was out sickand that theywould wait until the next day to have themeeting;that Cox replied, "Why should we wait until then?You are theboss. I want a meeting right now." Nate Bem-stone thentold Cox, "Now, Gary,Jack has told you that wewill have the meeting tomorrow.You go back to your benchand get towork,and we will forget about it until that time."Cox made no reply and left the room.Jack Bernstone'sversion was similar.He added that Cox had announced thathe wanted a meeting"about the employees" or "to discussthe dismissal of the employees,"but did not mention anynames and Jack Bernstone did not know what employeesCox was referring to; and that he, Jack Bemstone, hadreplied,"Well, if you wantto have a meeting about the6 Indeed, according to Jack Bernstone's credited testimony, he and NateBernstone had assured the employees in their preelection speeches thatRespondent's"doors were always open"and that Respondent's officials"were happy to give anybody an audience at any time " 378DECISIONS OF NATIONALLABOR RELATIONS BOARDemployees, Howard Edelman is the man who has the workrecords of the employees. He has their activities. He has thetimecards.Howard happens to be sick at this time. Weexpect him back the next day. Just as fast as he comes back,we will try to arrange a meeting and you will have thatmeeting." Both Nate and JackBernstonedenied that Natetook offhis glassesor shook a finger at Cox during theinterview or that he called Cox a troublemaker or that Coxaccused them of giving the employees "a run-around."Cox testified in convincing detail. Both he and the twoBernstones appear to be quick tempered and distrustful ofthe other's motives and these attitudes may have coloredtheir interpretation and recollection of what was said. I amconvinced that the Bernstones did not intend to require thatCox or the employees meet with Edelman alone but onlywanted him present when theBernstonesmight meet withCox or the employees. I am convinced, on the other hand,that Cox understood their position to be that the meetingwould be only with Edelman, who would not be in a goodposition to explain the Bernstones' reasons for the termina-tions of Givens and Smith and that Cox was therefore an-gered by what he believed was an attempt by the Bernstonesto avoid meeting with the employees. I am persuaded thatCox's account of the interview on the whole is more accu-rate than that of the Bernstones. The details of the meetingin the office, however, are not too important.Let us turn now to the testimony regarding what hap-pened immediately after Cox and Nate Bernstone left theoffice.Here, too, there is a conflict in the testimony regard-ing what was said and the sequence in which it occurred.According to Cox, after going out the office door nearestJack Bernstone's desk, he stopped at the nearby water foun-tain for a drink, then started toward his work station atabout the same time that Nate Bernstone came out of theoffice door nearest his own desk. Nate Bernstone said,"Cox, you get back over to your desk and I don't want anykibitzing today." Cox replied, "I would like to know whatis kibitzing so I will know what not to do today." In anger,Bernstonesaid, "Cox, you are a Schmo." Cox then asked themeaning of "Schmo." When Bernstone replied that it wasan "ignoramus," Cox replied, "How would you like yournose broken?" Bernstone then threw down some papers hewas carrying, doubled his fist and said, "Okay. T`ry andbreak it. I am old man, but I am not afraid of you.' Coxthen told him, "Nate, I wouldn't hit you.... I have nothingast you as a human being. The only thing I don't likeabout you is your greed." Bemstone retorted, "The onlything I don't like about you is your tactics." Cox then said,"It looks like we are stuck with each other," and returnedto his work station.Nate Bernstone's version of what took place immediatelyfollowing the office interview is that before Bernstone saidanything, Cox said, "How would you like a punch in thenose?"Bernstone then took off his glasses and told Cox thatperhaps he would like to try it. It is then, according toBemstone, that he called Cox a "Schmo." Cox asked whata "Schmo" was andBernstonereplied that it was a "fool."Cox then returned to his work.Two employees were working near enough to Cox andNate Bernstone to observe them as they came out of theoffice and one near enough to hear what was being said. Thelatter, Sam Zwiebel, is an elderly man who was working asa packer at his bench about 10 or 12 feet from Cox andBernstone.He at first testified that nothing was said priorto the time Cox asked, "How would you like a punch in the7Nate Bernstone was 61 years old and 5 feet 5 1/2 inches tall, Cox was35 years old and 5 feet 10 inches tallnose?", then testified that after they came out of the office,"they started talking, but I didn't pay any attention." Hetestified that Cox does not talk loud and that he could nothear or did not remember what was said before Cox utteredthe threatening remark. He further testified that followingCox's remark, Bernstone started taking offhis glasses andsaid, "You are a Schmo, you are a fool, you don't have theguts to do it." Then Bernstone told Cox, "You better go toyour job," and Cox left.The other witness to the incident was Kathryn Warren,a shipping clerk who worked about 30 feet from the officeand faced the office as Cox and NateBernstone emerged.She testified that Cox came out first and stopped at thedrinking fountain and that although she could not hearwhat was said from her work station, she saw them exchang-ing words after they met; that she then sawBernstone slamsome papers down on a cart and make a fist;some morewords were exchanged between the two, then Cox walkedto his work station and Bernstone picked up his papers andwent about his business.Warren's testimony appears entirely consistent withCox's. I am convinced thatwiebel, though honestly tryingto relate what he recalled, was not entirelyaccurate in hisrecollection. It is possible that Bernstone, when in effectdaring Cox to carry out his threat, repeated his characteriza-tion of Cox as a "Schmo" and also called him "a fool."Zwiebel appeared to be firm in his belief thatBernstone haduttered these words after Cox uttered the threat. This wouldbe consistent withBernstone's testimony that he called Coxa "Schmo" and defined the term as a "ool" after the threatwas made. I am convinced, however, thatBernstone hadpreviously called Cox a "Schmo" and definedthe term asan "ignoramus" and that this was what provoked Cox intomaking the threateningstatement.Cox's account soundedmore logical and convincing than did Bernstone's. I findthat the encounter occurred substantially as related by Cox,but with Bernstone probably repeating his name-calling ashe invited Cox to try punching him in the nose.NateBernstonedid not dischar a Cox until he reportedfor work on the following morning, December 4. The reasonfor this delay, according to Bernstone's credited testimony,is that in view of the pending "managementand labor rela-tions"-apparently referring to the unresolvedrepresenta-tion question-he thought it advisable to consultcounselbefore taking any action.When discharging Cox, Nate Bernstone told him thatRespondent could not have anyone in its employ who hadthreatened to punch one of the owners in thenose; that Coxhad made this threat in front of one of the employees andhad embarrassed Bernstone and that Cox was thereforbeing discharged.88Nateand Jack Bernstoneand Coxagreed,essentially,that Nate Bem-stone made this statement.Thereis other and inconsistent testimony regard-ing otherstatementsallegedly made byone of the persons present.Thus, LeoHamel, Respondent's credit manager, who had been called in to witness thedischarge,testified that Nate Bernstone toldCox thatithad been broughtto his attentionthat Cox hadbeen going around informing the employeesthathe was goingto punchBernstone in the nose;that Hamel then askedCox ifthis was true andCox said "Yes, he didn't deny it";whereupon NateBernstone said thatunder thecircumstances he had no alternative but toreleaseCox Cox,on the other hand,testified that after he was told that hewas firedfor having threatened to punch Bernstone in the nose and embar-rassed Bernstonebeforeother employees,Cox startedexplaining that he hadnot meant his statement as a personal threat and had meant only that ifBemstone didnot stopcalling people names, he was going to get his nosebroken. At thatpoint,accordingto Cox,Bernstone said-"Idon't want tohear yourargumentGet out."Nate and Jack Bemstone as well as Hameldenied that these things were said.I shall not resolve these conflicts in thetestimony, for whateverelse in additionto whatis set forth in the test abovemay have been said,itdoesnot appearrelevant to any issue in this case BERNSWHOLESALE SPORTING GOODS CO.The General Counsel contends in the first place thatCox's discharge was discriminatorily motivated and that histhreatening statement to Nate Bernstone was merely a pre-text for discharging him to rid the _plant of its union leader.The General Counsel also contenthat,in any event, Coxwas engaging in protected concerted activity at the time ofthe remark;that the threatening statement was not suchmisconduct as would remove his conduct from the protec-tion of the Act; and that regardless of Respondent'smotiva-tion,itcould not lawfully discharge Cox under thecircumstances.Iam not persuaded that Respondent was motivated byany unlawful considerations in effecting the discharge. Tobe sure, Respondent had opposed the Union in the preelec-tion campaign and it knew of Cox's leadership in the unionmovement.However,itemployed counsel to advise it onlabor matters and appears to have sincerely attempted tostay within the law in expressingopposition to the Union.After the election onOctober 17,Nate Bernstone sought outCox, shook hands with hun and said, "The election is over.Let's get back to our jobs and be amicable and take care ofthe business."As counsel for Respondent points out, ifRespondent had wanted to get rid of Cox because of hisleadership in the Union,it undoubtedly would have takenadvantage of a good opportunity when, prior to Thanksgiv-ing, Cox asked for permission to be offpnon the Friday andSaturday after Thanksgiving in order to make a trip toIllinois to see his family and announced that he intended togo whether or not he was given permission. By the expedientof refusing to grant the permission,Respondent might haveeasily rid itself of Cox, but,instead,it granted the permis-sion.The General Counsel's alternative theory-that Cox wasengaging in a protected concerted activity in requesting ameeting between management and employees and that thethreatening remark,provoked by Nate Bernstone,in con-nection with Cox's protected action was not such egregiousconduct as would remove it from the protective cloak ofSection 7 presents a more difficult problem.The Bernstones as well as Cox appeared to have quicktempers and lacked a toleration for or ability to understandeach other.Cox manifested little respect for authority anddid not attempt to use tact in dealing with managementrepresentatives inconnection with the December 3 incidentas well as upon prior occasions.For example,at the conclu-sion of one of the preelection speeches by one of the Bern-stones,Nate Bernstone,noticing that Cox did not have apamphlet being passed out by Respondent's representa-tives,said, "Cox, you forgot to take one."Cox replied, "No,sir, I didn't forget.I don'twant one."Bernstone then asked,"You read the union propaganda and Cox answered, "No,sir.The Union don't put out any of this stuff....They havemore respect for your intelligence."9On another occasion inlateOctober when,after being called into the office byComptroller Edelman and told that Respondent could notcontinue to put up with his record of latenesses and thatwhen he was absent he should notify Respondent of thereason for the absence,Cox retorted:Well, you have doneyour job."Moreover,Cox's statement to his supervisor,Mike Bernstone,when requesting time off on the 2 daysafterThanksgiving,and without even waiting for hisemployer's reply to the request, that he was going to take9 Employee Kramer, who observed Cox upon this occasion,characterizedhis conduct as "a rude gesture "379time off even if permission were not granted,likewise ap-pears somewhat contemptuous.Itwas this attitude, I be-lieve, ,which led to the unfortunate sequence of events culmi-nating in Cox's discharge.Although the interview in the office at which Cox hadengaged in the protected activity of requesting a meetingbetween Respondent's officials and the employees had tech-nically ended when Cox left the office,his encounter withNate Bernstone almost immediately following that inter-view,must, I believe, realistically be considered as a contin-uation or extension of that meeting.Nate Bernstone's re-quest that Cox get back to his desk,except for an admoni-tion against kibitzing,was a repetition of what he had justtold Cox in the office.It is well settled that "The employee'sright to engage in concerted activity may permit some lee-way for impulsive behavior,which must be balanced aggainstthe employer's right to maintain order and respect."N.L.R.B. v. Thor Power Tool Co.,351 F.2d 584, 587(C.A. 7). Thereisno question in my mind but that if Cox's remarks hadbeen limited to abusive language of a nature similar to thatused by Nate Bernstone,his conduct would have fallenwithin the protective shield of the Act. A threat of physicalviolence, however,even wh en uttered in the heat of right-eous anger,is of a more serious nature.Cox conceded at thehearing that at the moment he uttered the threat,he meantit.Nate Bernstone obviously believed that he meant it andimmediately prepared to defend himself.Employee Zwiebela few feet away was waiting ready to separate the two if afist fit should follow.Such a threat by an employee to his employer cannot, inmy view,be condoned or shielded from the normal conse-quences of such conduct merely because it was made inconnection with protected concerted activities of the em-ployee andeven thouitwas preceded by provocativelanguage,but of a non eatening nature, by the employer.The right of an employer to maintain order and insist on arespectful attitude by his employees toward him is an im-portant one.A threat of physical violence upon the personof the employer especially when,as here,it ismade in thepresence and hearing of another employee or employees,would, if undisciplined,tend to diminish the respect of otheremployees for their employer and encouraged insubor-dinate conduct by them.As Nate Bernstone told Cox whendischarging him, Cox had embarrassed him before the otheremployees.r find under the circumstances of this case that Cox'sthreat to break the nose of Respondent's president, utteredin the presence of other employees,was misconduct of suchan egregious nature as to warrant Respondent in dis-charging him even though the threat was uttered in the heatof anger arising out of Respondent's refusal to grant theemployees an immediate audience and following statementsof a provocative nature by Respondent's president.CONCLUSIONS OF LAWOn the facts set forth above, I find that Respondent didnot violate Section 8(a)(3) or (1) of the Act by suspendingand thereafter failing to reinstate Ronald Smith or by dis-charging Gary Cox.There is accordingly issued the following:RECOMMENDED ORDERIt is hereby ordered that the complaint herein be, and ithereby is, dismissed.